Citation Nr: 1329556	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-44 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity peripheral arterial disease with fem-fem bypass 
graft.

2.  Entitlement to service connection for left lower 
extremity peripheral arterial disease with fem-fem bypass 
graft.

3.  Entitlement to service connection for left foot plantar 
warts with callosities.

4.  Entitlement to service connection for right hallux 
valgus.

5.  Entitlement to service connection for left hallux 
valgus.  

6.  Entitlement to a disability rating in excess of 10 
percent for right for right foot metatarsalgia with right 
small toe removal.

7.  Entitlement to a compensable disability rating for 
residual scars of post operative plantar keratoma, fifth 
metatarsal, right foot.  


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
October 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision by 
the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  In her October 2010 substantive 
appeal, she requested a hearing before a member of the 
Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Veteran's October 2010 substantive appeal, she 
requested a hearing before a member of the Board in 
Washington, DC.  However, in a July 2013 statement, made 
through her representative, she requested that rather than a 
Central Office hearing, she be afforded a videoconference 
Board hearing.  As her requested Central Office hearing has 
not yet been held, the Board finds that she should be 
scheduled for a videoconference hearing pursuant to her July 
2013 request.  See 38 C.F.R. § 20.705 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before the Board.  Once the 
hearing is conducted, or in the event she 
cancels her hearing request or otherwise 
fails to report, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

